Citation Nr: 0105092	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from May 1992 to June 1995.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.  


REMAND

The veteran claims entitlement to service connection for a 
left knee disorder.  However, a review of the record reveals 
that additional development is required prior to adjudication 
of the veteran's appeal.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000.

In light of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the VA regional office has not yet had an opportunity to 
consider whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

A brief review of the facts of the present case reveals that 
the veteran's service medical records reflect treatment for a 
left knee injury during service in May 1992.  Treatment 
records dated May 1992 to June 1992 reveal that it was 
suspected that the veteran had a medial collateral ligament 
strain.  The veteran was also treated for a right knee injury 
during service.  After her discharge from service, the 
veteran was afforded a VA examination in August 1995.  At 
that time, the veteran did not have complaints regarding a 
left knee disorder and she was not diagnosed with any type of 
left knee disorder.  A May 1996 VA outpatient treatment 
record documents treatment for a right knee disability, for 
which service connection is already in effect.  An October 
1998 VA treatment record reflects that the veteran reported 
having been diagnosed with patellar femoral syndrome while in 
service.  A review of service medical records shows that the 
veteran was diagnosed with patellar femoral syndrome of the 
right knee during service, but not patellar femoral syndrome 
of the left knee.  The VA physician diagnosed the veteran 
with degenerative joint disease, but there is no indication 
as to whether this was a diagnosis with regard to the right 
or left knee.  A July 1999 document reflects that the veteran 
reported using rigid extremity braces/ metal hinged knee 
braces for patella femoral syndrome of the bilateral knees.  
In her claim, the veteran indicated that she had not sought 
treatment for her left knee disorder, because she did not 
have health insurance.  

The Veterans Claims Assistance Act of 2000 provides that in 
conjunction with a claim for disability compensation 
benefits, a veteran shall be afforded a medical examination 
or the VA will obtain a medical opinion when such exam 
examination or opinion is necessary to make a decision on the 
claim.  In the present case, the record shows that the 
veteran sustained a left knee injury during service, was 
treated for left knee symptoms during service and may have a 
current left knee disorder.  However, the record lacks 
evidence linking or relating a left knee disorder to any 
incident of the veteran's service or to any left knee injury 
sustained during service.  Accordingly, the Board concludes 
that the veteran should be afforded a VA examination in order 
to determine whether the claimed left knee disorder is 
related to service.  Additionally, while this matter is in 
remand status, the RO should attempt to obtain any 
outstanding treatment records documenting treatment that the 
veteran has received for a left knee disorder.  Accordingly, 
this matter is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that she provide the names and 
address of all health care providers, 
both VA and non-VA, who have treated her 
for a left knee disorder, and whose 
records have not yet been associated with 
the claims file.  After obtaining any 
necessary authorizations, the RO should 
assist the veteran in obtaining copies of 
those records, and associate them with 
the claims file.  All requests for 
records and responses, including negative 
responses, should be clearly documented 
in the veteran's claims file.   

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and extent of any current left 
knee disorder.  The claims file should be 
made available to the examiner, and the 
examiner is requested to review the file, 
including the veteran's service medical 
records.  The examiner is specifically 
requested to render an opinion as to 
whether any current left knee disorder is 
related to an incident of the veteran's 
active military service.  Any tests 
deemed necessary by the examiner should 
be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rational for all 
opinions offered. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and her 
representative with a Supplemental 
Statement of the Case (SSOC), which 
should contain a summary of all evidence 
obtained since the issuance of the 
Statement of the Case in August 1999, to 
include evidence obtained through 
development while this matter is in 
remand status.  If any benefit sought is 
not granted, the veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until she is 
further notified.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


